United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2581
                      ___________________________

                                 Paul F. Miller

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

AT&T, doing business as Southwestern Bell Telephone Company, also known as
         AT&T Arkansas; AT&T, doing business as DirecTV LLC

                    lllllllllllllllllllllDefendants - Appellees

                                      JAMS

                           lllllllllllllllllllllDefendant

                                  RANDALLS

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                         Submitted: March 19, 2019
                           Filed: March 27, 2019
                               [Unpublished]
                               ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________
PER CURIAM.

       Paul Miller appeals the district court’s1 order confirming an arbitration award,
and dismissing his application to vacate the award. Having carefully reviewed the
record and the parties’ arguments on appeal, we conclude that the district court did
not err in confirming the arbitration award. See Manion v. Nagin, 392 F.3d 294, 298
(8th Cir. 2004) (on appeal from order confirming arbitration award, factual findings
are reviewed for clear error and questions of law are reviewed de novo).
Accordingly, we affirm, see 8th Cir. R. 47B, and we deny the parties’ appellate
motions.
                        ______________________________




      1
       The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-